      Case: 1:18-cr-00708 Document #: 7 Filed: 10/23/18 Page 1 of 1 PageID #:16




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

        United States of America"

                 Plaintif(s).                                Case   No: l8cr708- l

                v.                                           Magistrate Judge: M. David Weisman

        James D. Blevins.

                Def-endant(s),

                                             ORDER

        Detention hearing held. The Government reports she spoke with the Assistant United States
Attorney from the District of Arizona and she was advised that they do not consent to a Rule 20
transfer. Based on the information presented, the Court finds that there are a combination of
conditions of release that will assure the Court that Defendant will not be a danger to the
community. The Government's motion for removal in custody based on danger to the community
is denied. The defendant's son James Joseph Blevins was questioned and admonished on record
and the Court finds that he is suitable and can serve as a third-party custodian. The Government
and Defendant agreed on certain conditions of release. Defendant signed an unsecured bond in the
amount of $4,500. Enter Order Setting Conditions of Release and Appearance Bond. Defendant
ordered removed to the District of Arizona. Defendant shall be release upon completion of
processing. Enter Order Requiring Defendant to Appear in the District Where Charges are Pending
and Transferring Bail. Status hearing set for llll5llS at9 15 a.m. to ensure defendant has appeared
in the District of Arizona. If the parties file a joint status report by noon on 11/13/18 confirming
Defendant has appeared in the District of Arizona, the hearing will be stricken.

T: (00:34)



 Date: October 23" 2018                                      ry/*-;nU*,a
                                                             M. David Weisman
                                                             United States Magistrate Judge
